Citation Nr: 0842954	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  04-03 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
bilateral temporomandibular joint syndrome (TMJ), status post 
arthroplasties with partial prosthetic joint replacements, 
with myofascial pain, capsulitis, and neck pain, currently 
rated as 20 percent disabling.

2.  Entitlement to an increased initial disability rating for 
headaches, currently rated as 10 percent disabling.

3.  Entitlement to an initial compensable disability rating 
for residuals of fracture of the coccyx, currently rated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
December 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, in February 2002 and October 2003.  The RO in 
Anchorage, Alaska, currently has jurisdiction of the claims.  

The February 2002 rating decision granted service connection 
for right TMJ syndrome, myofascial pain, bilateral TMJ 
capsulitis, post-operative, with neck pain and headaches.  A 
20 percent evaluation was assigned effective January 23, 
2001.  

The October 2003 rating decision recharacterized this 
disability as bilateral TMJ, status post arthroplasties, with 
partial prosthetic joint replacements, myofascial pain, 
capsulitis, and neck pain and continued the 20 percent 
evaluation.  A separate 10 percent evaluation was assigned 
for headaches as secondary to bilateral TMJ syndrome, 
effective January 23, 2001.  The October 2003 rating decision 
also granted service connection for residuals of a fracture 
of the coccyx and assigned a noncompensable evaluation 
effective January 23, 2001.  

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) in May 2005.  A transcript of the 
hearing is of record.  The claims were remanded by the Board 
in August 2005.  The matters have been returned to the Board 
for appellate review.

The August 2005 Board remand referred the issue of 
entitlement to a temporary total evaluation for a surgical 
procedure performed on the veteran's jaw to the RO for 
appropriate action.  Review of the claims folder does not 
reveal that this issue has been addressed.  As such, the 
issue is again REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that she is afforded 
every possible consideration.  

As an initial matter, the Board notes that additional 
evidence that pertains to the issues of entitlement to an 
increased initial disability rating for bilateral TMJ, status 
post arthroplasties with partial prosthetic joint 
replacements, with myofascial pain, capsulitis, and neck 
pain, and entitlement to an increased initial disability 
rating for headaches, was received by the AMC in August 2008, 
subsequent to the issuance of the June 2008 supplemental 
statement of the case (SSOC).  This evidence was not 
accompanied by a waiver of consideration by the Agency of 
Original Jurisdiction (AOJ).  As such, the Board must remand 
the veteran's claims for consideration of this additional 
evidence.  See 38 C.F.R. §§ 19.37(b), 20.1304(c) (2008).  

Secondly, review of the claims folder reveals that the 
veteran was scheduled for several VA compensation and pension 
(C&P) examinations in May 2008, but that she failed to report 
for the examinations.  A VA Form 119 dated May 6, 2008 
reveals that the veteran called VA to cancel the C&P 
examinations scheduled for May 7, 2008 and May 12, 2008 and 
asked to be rescheduled due to the fact that she is in school 
full time and the medical facility is about two hours away.  
In light of the foregoing, the Board finds that the veteran 
was unable to attend her scheduled examinations for good 
cause.  See 38 C.F.R. § 3.655(b) (2008).  As such, 
fundamental fairness warrants the re-scheduling of the VA C&P 
examinations.  

At this juncture, the Board notes that the veteran's address 
listed on the May 2008 VA Form 119 is located in the state of 
Virginia.  The Veterans Appeals Control and Locator System 
(VACOLS), however, lists the veteran's state of residency as 
Rhode Island.  It appears that this information was modified 
in VACOLS in June 2008.  As such, the Board suggests that the 
RO/AMC confirm the veteran's current address prior to 
scheduling her for the VA C&P examinations.  

Lastly, the Board notes that as part of its August 2005 
remand, the RO/AMC was instructed to readjudicate the 
veteran's claims with application of all appropriate laws and 
regulations and consideration of any additional information 
obtained.  With respect to the claim for an increased rating 
for TMJ, the RO/AMC was instructed to consider whether a 
separate rating was warranted for any scars or for arthritis.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  The RO/AMC was 
further instructed to consider both the old and revised 
versions of the skin and spine diagnostic codes with respect 
to any scars associated with TMJ and in readjudicating the 
issue of residuals of a fractured coccyx.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).

In the June 2008 SSOC, the AMC determined that separate 
evaluations were not warranted for arthritis associated with 
TMJ or any surgical scars.  The AMC also determined that the 
veteran was not entitled to a compensable rating for 
residuals of fracture of the coccyx.  It is unclear from the 
SSOC, however, whether the AMC considered both the old and 
revised versions of the skin and spine diagnostic codes in 
making these determinations, though the RO/AMC did previously 
consider old and new Diagnostic Code 7806 (eczema) and old 
Diagnostic Code 5285 (residuals of a fractured vertebra).  
See statements of the case (SOC) dated October 2003 and 
August 2004.  As such, the Board finds that on remand, the 
RO/AMC must adequately address the old and new rating 
criteria pertaining to the skin and spine.  

The veteran is hereby notified that it is her responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Confirm the veteran's current address 
prior to sending any notification 
concerning the scheduling of any VA C&P 
examinations.  

2.  Schedule the veteran for appropriate 
VA examinations for evaluation of her 
TMJ, headaches, and fractured coccyx.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to the requested 
examinations.  The examiners should 
indicate in the reports that the claims 
file was reviewed.  All necessary tests 
should be conducted.

Based on examination of the veteran, the 
examiners should identify what symptoms, 
if any, the veteran currently manifests 
or has manifested in the recent past that 
are attributable to her service-connected 
TMJ, headaches, and fractured coccyx.

Temporomandibular joint syndrome

The examiner must conduct a detailed scar 
examination.

The examiner must also discuss the 
effect, if any, of arthritis in the jaw, 
and state, if possible, how it relates to 
the functional limitations of TMJ.

The examiner should report the range of 
motion for the mandible in degrees 
(inter-incisional range and range of 
lateral excursion, in millimeters).

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
mandible is used repeatedly.  All 
limitation of function must be 
identified.

Residuals of a fractured coccyx

The examiner should state whether there 
is any limitation of motion, pain, muscle 
spasm, or vertebral body fracture with 
loss of 50 percent or more height 
associated the fractured coccyx.  All 
limitation of function must be 
identified.

Headaches

The examiner should describe of the 
frequency and duration of the veteran's 
headaches.  The examiner should evaluate 
the reported subjective manifestations to 
determine if they are consistent with the 
symptoms of a migraine headache, that is 
whether she has "prostrating and 
prolonged" attacks as those terms are 
understood in clinical practice.

The examiners must provide comprehensive 
reports including complete rationales for 
all conclusions reached.

3.  Thereafter, readjudicate the claims 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  With 
respect to the claim for an increased 
rating for TMJ, consider whether a 
separate rating is warranted for any 
scars or for arthritis.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Consider 
both the old and revised versions of the 
skin and spine diagnostic codes with 
respect to any scars associated with TMJ 
and in readjudicating residuals of a 
fractured coccyx.  If the decision with 
respect to the claims remains adverse to 
the veteran, she and her representative 
should be furnished a SSOC and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

